Robinson, J.
(concurring specially). In this case.it appears that during two years and four months, commencing on September 5, 1913, Carrie Mattern, deceased, the mother of plaintiff, was paralyzed and unable to care for herself, and had to receive all the care of an infant until she died at the age of eighty years. During all of that time the plaintiff furnished her aged mother board, lodging, nursing, and the best of care, lifted her from the bed to a chair and from the chair to the bed, fed her like an infant, furnished her with clean diapers.
Most of the time when the mother was not able to sit up in a chair or to leave the bed, she received the greatest care, and, on an examination after her death, the doctor found on her body only one small sore and testified that her appearance showed great care. For such care and nursing the plaintiff presented a claim against the estate for $2,000, and the jury found a verdict for $1,750, on which judgment was rendered, and the administrator appeals.
There is no proof of an express contract to pay for the care and nursing, and it is contended that the law does not imply a contract. Of course the general rule is that a child is always welcome to the home of the parent and a parent to the home of the child, and for any ordinary care and hospitality neither one ever thinks of making a charge against the other; and in such a ease the law does not imply a contract. Custom makes the law. Reason is the soul of the law, and when the reason of the law ceases, so does the law itself.
The services rendered by the plaintiff were menial, tiresome, sickening, loathsome, so that a regular nurse would have charged from $15 to $25 a day. Certain it is that the sum allowed the plaintiff was no just compensation for her services, and no person of a just mind and memory would think of receiving such services without compensation. Hence, it was proper for the jury to assume that the deceased promised to pay or intended to pay for the services, unless it appears that she *408was void of mind and memory reduced to the state of an infant or an idiot. The claim is for absolute necessaries for which the estate of an infant or an idiot would be liable, regardless of any contract.
“A person entirely without understanding has no power to make a contract of any kind, but is' liable for the reasonable value of things furnished to him necessary for his support.” Comp. Laws, § 4343. Under this statute, if the deceased had no understanding, then her estate is liable for the necessaries furnished; if she had understanding, then the law presumes she agreed to pay for the necessaries what the same was reasonably worth. In either event, the verdict and judgment is just and righteous, and the same is commended and affirmed.